The Prudential Insurance Company of AmericaJordan K. Thomsen Vice President and Corporate Counsel The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-4193fax: (973) 802-9560 March 10, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:The Prudential Insurance Company of America (“Registrant”) Prudential Variable Appreciable Account (“Depositor”) (File No. 811-05466) Dear Commissioners: On behalf of The Prudential Insurance Company of America and the Prudential Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Annual Reports for the underlying funds for the period ending December 31, 2015 have been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: Fund Company 1940 Act Registration No. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 American Century Variable Portfolios, Inc. 811-05188 Advanced Series Trust ("AST") 811-05186 Janus Aspen Series 811-07736 MFS Variable Insurance Trust 811-08326 T. Rowe Price International Series Inc. 811-07145 The Prudential Series Fund, Inc. 811-03623 If you have any questions regarding this filing, please contact me at (973) 802-4193. Sincerely, /s/ Jordan K. Thomsen Jordan K. Thomsen VIA EDGAR
